DOODING, District Judge.
The defendant is charged with a violation of the Rood and Drugs Act in misbranding a certain article of medicine sold by it and known as “Akoz.” To fall within the statute the package or label must bear or contain some statement, design, or device regarding the curative or therapeutic effect of the article or some ingredient or substance contained therein, which is false and fraudulent. No purpose would be served here in reviewing the testimony. It may be said in a general way that the testimony of the government was chiefly “expert” testimony; that is to say, testimony of skilled persons as to the possible effect of the use of Akoz. None of them had ever experimented with it, or tried it either on themselves or others, nor had any of them ever had the opportunity to observe any results from its use. The testimony for the defendant was given by witnesses, physicians, and others who had used the medicine themselves, or had observed its effect on others, and all testified to its beneficial effects.
[1] The misbranding claimed in the indictment is the statement that Akoz is a natural remedy for certain specified diseases, and that it had proved effective in the treatment of such diseases and others named.
The government insists that the word “remedy” is synonymous with “cure,” and cites a definition from Webster’s International Dictionary as follows: “Remedy: That which cures a disease.” But the real definition found in that dictionary is the following: “Remedy: That which relieves or cures a disease.” The Standard Dictionary gives the following definition: “Remedy: That which is used in any way for the cure or relief of bodily disease; a medicine; also remedial treatment.”
It cannot therefore in this criminal action be concluded that, when the defendant used the word “remedy,” it used it as synonymous with “cure,” nor can it be concluded that the word would be understood by the public to mean “cure.”
There is testimony that Akoz has relieved all the diseases specified, and that the proprietors were informed of that fact.
[2] The court is not indorsing Akoz as a curative or remedial agent. But this is a criminal case where the guilt of the defendant must be established beyond a reasonable doubt, and the government must show beyond such doubt that the statements made were both false and fraudulent. It has not done so, and a judgment will be entered finding the defendant not guilty.